Title: From the Continental Board of War, enclosing a Letter to James Wood, 24–26 March 1781
From: Continental Board of War
To: Jefferson, Thomas,Wood, James




Sir
War Office March 26th. 1781

Since the Resolution of Congress relative to the removal of the Convention Troops they have been pleased to refer the Matter to this Board to take Order and we have given the enclosed Instructions to Col. Wood who has the Superintendance of those Troops and he is gone forward to put those Orders in Execution which are expressive of the sense of Congress on the Subject. The Instructions will explain themselves and the present Circumstances of Affairs make the Measures therein directed absolutely necessary. We therefore hope for the Concurrence and Assistance of your Excellency and the Honourable Council in carrying them into effect.
We have the Honour to be with the highest respect Your very obed Servt,

Richard PetersBy Order



Enclosure

Sir
War Office March 24th. 1781

The very considerable desertions, which have prevailed among the Convention prisoners, and the repeated neglect on the part of the British Generals to pay for their support, have long been matters of serious consideration, and furnish undeniable proofs of a System, the evils attendant on which require an immediate remedy.
You are therefore hereby directed to cause the Non-commissioned Officers and soldiers of the British Convention Troops to be forthwith closely confined, and effectually guarded so as to prevent them from escaping to the Enemy. It is hoped, that none of their Officers will attempt to hold any correspondence with the Enemy, or take or connive at any steps to promote the escape of the Non commissioned Officers or privates. But should such Conduct be discovered, the Officer or Officers so demeaning him or themselves, are to be deemed and treated, as having broken their paroles. Until you are informed of payment being made for provisions and transport heretofore furnished these prisoners as stipulated in Article 5th. of the Convention, you will issue no more or other provisions to them, than are usually issued to prisoners of war.
The Officers of the British are to be put on their parole, and sent to Simsbury in Connecticut, where they can be more conveniently quartered than at present. The Non commissioned Officers and privates, are to  remain at Frederick Town in Maryland, and be closely confined. But if there are any other places of security in that State, wherin any part of them may be safely kept, you have liberty of seperating them into such Detachments for this purpose, as you shall think proper. If the Governor and Council of the State of Maryland (with whom you will consult) should deem any other place or places proper, for the confinement of the prisoners within that State, you will accommodate your orders to their views and directions.
The German non-commissioned Officers and privates, are to remain near the Town of Winchester in Virginia, and be confined to the Barracks built there by order of the State of Virginia, and their Officers are to be on parole within the County of Frederick in that state, and to be limited to a District not exceeding ten miles in Circumference.
No transportation at the expence of the United States is to be hereafter allowed these Troops, and you will take care to limit the number of waggons and Horses to be hired by them for the purpose of transporting themselves or their baggage, and also the number of Horses to be kept by the Officers, and the prices to be by them given for forage for their Horses or provisions for themselves. It has been alledged that the best Horses in the Country have been purchased by the Officers, and on their being exchanged, have been carried in to the Enemy in considerable numbers. This practice has a dangerous tendency, and you will take every measure in your power to discountenance and prevent it.
We rely on your discretion for any thing not particularly directed, and make no doubt that you will in concurrence with the Executives of the States of Virginia and Maryland (to whom we shall write on the subject) take the most effectual measures for the Superintendance and safe keeping of the prisoners committed to your care. You will also assemble all the Cowpens and other unconditional prisoners of War in these two States, in some convenient places, and send them under proper Guards to Lancaster in Pennsylvania, where they will be received by a Guard of Militia of that State. It is better for the Virginia Guard to go the whole way, for reasons obvious to you. We are Sir with much esteem & regard Your most obed Hble Servts,

Richard PetersBy Order


(Copy)


